Citation Nr: 0525804	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disorder 
other than post-traumatic stress disorder (PTSD) but to 
include paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2005, the veteran testified 
at a videoconference hearing before the undersigned.

The Board notes that while the veteran filed a timely notice 
of disagreement to an August 2003 rating decision that denied 
entitlement to service connection for PTSD, he thereafter 
failed to perfect that appeal.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2004) (an appeal requires a notice of disagreement 
and a timely filed Substantive Appeal after issuance of a 
Statement of the Case).  Therefore, he is statutorily barred 
from appealing that RO decision.  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  Accordingly, the Board's 
jurisdiction is limited to the issue on the cover page of 
this remand.  Nonetheless, because the veteran's May 2005 
testimony as to entitlement to service connection for PTSD 
constitutes an application to reopen that claim, this issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative argue that the appellant's 
current psychiatric disorders were first manifested while in 
military service, that they were wrongly diagnosed as a 
personality disorder at that time, and that the claimant has 
had a continuing problem with these disorders since his 
separation from military service.  Therefore, it is argued 
that service connection should be granted for these 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

In this regard, service medical records show the veteran's 
complaints and/or treatment for personnel problems with 
depressive features as well as marital and family problems 
beginning in April 1982.  Post-service records show the 
veteran's complaints and/or treatment for a delusional 
disorder since 1999 with a first diagnosis of paranoid 
schizophrenia beginning in 2000. 

In light of the inservice pathology, postservice pathology, 
and the history, albeit transcribed from the veteran, noted 
by the Connecticut Valley Hospital's Whitney Forensic 
Division of paranoia and delusions since 1979, the Board 
finds that a remand for an examination to obtain medical 
opinion evidence as to the origin of the current psychiatric 
disorder is in order.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this regard, the RO is directed to review and follow the 
instruction set forth in Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (when a veteran is incarcerated, assistance 
developing a claim must be tailored to the unique and 
peculiar circumstances of the claimant's incarceration.); 

Next, while the veteran testified that he did not receive 
postservice psychiatric treatment prior to 1998, the record 
shows that he reported to his counselor at Connecticut Valley 
Hospital that he lost jobs in the early and mid 1990's, the 
first with a local police department and the second with the 
United States Post Office, because of psychiatric problems.  
The record also shows that the veteran receives on going 
treatment at the Whitney Forensic Division of Connecticut 
Valley Hospital.  Therefore, on remand, the RO should obtain 
and associate with the record the veteran's employment 
records from the above employers as well as his ongoing 
psychiatric treatment records from Connecticut Valley 
Hospital.  38 U.S.C.A. § 5103A(b) (West 2002).

Lastly, the Board finds that on remand the veteran should be 
notified that the current record is devoid of any medical 
evidence showing complaints, diagnoses, or treatment for 
psychiatric disorders for the first 17 years following his 
May 1982 separation from military service.  Therefore, since 
such evidence is critical to establishing his claim, he is 
invited to obtain and associate with the record any relevant 
evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for a 
psychiatric disorder for the first 17 
years following his May 1982 separation 
from military service.  He is invited to 
identify the location of any relevant 
medical records during this time period 
so that VA may obtain them on his behalf.  
In particular the veteran is invited to 
submit competent medical opinion evidence 
showing that it is at least as likely as 
not that his current psychiatric 
disorders are due to military service.

2.  The RO, after obtaining 
authorizations from the veteran, should 
attempt to obtain and associate with the 
record his employment records from the 
local police department and the United 
States Post Office for the early and mid 
1990's and his ongoing treatment records 
any current facility to include the 
Whitney Forensic Institute at the 
Connecticut Valley Hospital.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.  If any Federal records cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder. 

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

4.  Because the veteran is confined to a 
state forensic treatment facility the RO 
should make arrangements with that 
facility for the claimant to be afforded 
a psychiatric examination.  A 
psychiatrist employed by either VA or the 
forensic facility is authorized to 
conduct the examination.  A copy of the 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and examination of the veteran the 
examiner must address the following:

Does the veteran currently suffer 
from a psychiatric illness?  If so, 
what is the diagnosis?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
either paranoid schizophrenia or any 
other diagnosed psychiatric disorder 
is related to service to include due 
to the documented in-service 
problems?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed psychiatric 
disorder, to include paranoid 
schizophrenia and depression, was 
incurred in or aggravated by 
military service?  

Is it at least as likely as not that 
any currently diagnosed psychosis 
was compensably disabling within the 
first year following the appellant's 
separation from military service in 
May 1982?  

Note:  A psychosis is considered to 
have manifested itself to a 
compensable degree where it causes 
at least occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress or 
symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 
(2004).

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


